Citation Nr: 1107483	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected right ankle 
disability.

2.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to August 
1999.

This case comes to the Board of Veterans' Appeals (Board) partly 
on appeal from an August 2007 decision by the RO in Salt Lake 
City, Utah that denied service connection for degenerative 
arthritis and intervertebral disc syndrome of the thoracolumbar 
spine, and from a July 2009 RO decision that determined that new 
and material evidence had not been submitted to reopen a claim 
for service connection for a back disability, granted an 
increased 30 percent rating for major depressive disorder, and 
denied entitlement to a TDIU rating.  A video conference hearing 
was held before the undersigned Veterans Law Judge in November 
2010.

At a February 2010 informal conference with an RO decision review 
officer, the Veteran withdrew his appeal as to the issue of 
entitlement to a higher rating for service-connected major 
depressive disorder.  Hence this issue is not in appellate status 
and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2010).

In a separate decision issued concurrently with this one, the 
Board has vacated its September 5, 2008 decision that denied 
service connection for a low back disability.  Hence, the 
Veteran's original appeal of the RO's August 2007 denial of that 
issue remains in appellate status, and the issue is characterized 
as noted on the first page of this decision.

The Board construes letters dated in September 2010 and November 
2010 by the Veteran's VA mental health treatment providers as an 
informal claim under 38 C.F.R. § 3.157(b), for an increased 
rating for service-connected major depressive disorder.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.  The Board notes that service 
connection was granted for this disability on the basis that it 
existed prior to service and was aggravated by military service.  
See 38 C.F.R. § 4.22.

Additional pertinent evidence was received from the Veteran in 
December 2009. As the Veteran has waived initial RO review of 
this evidence, the Board will consider it. 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's current back disorder is 
causally or etiologically related to his active service, or a 
finding that the back disability is proximately due to or the 
result of the Veteran's service-connected right ankle disability, 
on either a causation or aggravation basis.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by military 
service, and is not proximately due, the result of, or aggravated 
by the Veteran's service-connected right ankle disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2007.  Additional notice was provided by a letter 
dated in March 2009, and the claim was readjudicated in an April 
2010 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

The Veteran argued that July 2007 and March 2010 VA examinations 
are inadequate.  The Board has considered his arguments and 
reviewed the examination reports and determined that the 
examinations are adequate.  The Veteran argued that specific 
diagnostic testing was not undertaken as part of the July 2007 
examination; however, that examiner reviewed the claims folder, 
elicited a history from the Veteran and conducted a thorough 
physical examination prior to providing an opinion.  The Veteran 
expressed his reservations about that examination at a February 
2010 Informal Conference with a Decision Review Officer and his 
representative and he was afforded another examination in March 
2010 which the RO specifically requested be conducted by a 
different examiner.  The Veteran later contended that the March 
2010 examination was inadequate because the examination room was 
too tiny and the examiner could not see him walking around.  The 
Board finds that examination was adequate because it included a 
review of the claims folder, examination of the Veteran and 
consideration of his complete history.  In addition, the examiner 
specifically stated that he walked 100 feet with the Veteran and 
observed his gait during that time and the additional 40 yards 
the Veteran walked beyond that.   

Accordingly, the Board finds that the examinations were adequate, 
and VA has satisfied its duty to assist the Veteran in this 
regard.  

Analysis

The Veteran contends that he incurred a back disability due to 
his service-connected right ankle disability.  He does not 
contend, and the evidence does not reflect, that he incurred a 
back disability in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, where a veteran 
served continuously for 90 days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  In addition, any increase in severity of a 
non-service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the non-service-connected 
disease, will be service connected.  38 C.F.R. § 3.310 (2010); 
see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

VA will not concede that a non-service-connected disability was 
aggravated by a service-connected disability unless the baseline 
level of severity of the non-service-connected condition is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected condition.  The rating activity will determine 
the baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for a back disability.  
The first post-service medical evidence of a back disability is 
dated in 2001.

At a September 1999 VA examination to evaluate the Veteran's 
right ankle, the Veteran's posture was normal, without loss of 
lumbar lordosis.  He had a very minimal antalgic limp, favoring 
the right side.  He was able to ambulate without the use of 
assistive devices.  

VA treatment records show that in late October 2001 the Veteran 
complained of mid-back pain for approximately 10 days.  He denied 
trauma or previous injury to the area.  The diagnosis was an 
apparent facet restriction in the mid-thoracic spine, which was a 
fairly typical presentation for postural dysfunction.  In 
November 2001, one week later, he reported continued mid-thoracic 
back pain, and stated that he now recalled that the pain began 
when he was moving furniture.

An October 2005 VA physical therapy note reflects that the 
Veteran had an antalgic gait and a right lower extremity limp.

On VA examination performed to evaluate the right ankle 
disability in November 2005, the Veteran's posture and gait were 
normal.  

In an April 2007 examination report, a private chiropractor, 
C.M.F., D.C., noted that the Veteran was seen with complaints of 
frequent moderately-severe pain in the lower back area.  The 
assessment was that an acute flare-up of the veteran's chronic 
condition had occurred.  The diagnoses included lumbosacral 
sprain, degeneration of lumbar or lumbosacral intervertebral 
disc, and lumbago.  Dr. F. did not provide an opinion as to the 
etiology of the back disability.

By a letter dated in May 2007, the Veteran reported that he had 
been experiencing lower back pain about once a month for the past 
year.  He said he was seen by a chiropractor, who told him his 
initial injury to his foot and ankle and his gait were the main 
causes of his back injury.

At a July 2007 VA examination, the Veteran reported that his low 
back pain began in January 2006.  He described a sudden onset of 
extreme pain, but denied any injury.  He reported he was trying 
to be more active and could have been "shoveling snow or doing 
something," but did not remember anything specific that caused 
that episode of pain.  He claimed that his gait had been abnormal 
since his foot injury in service, and that his gait had gotten 
worse over the years.  He also claimed that his gait on the day 
of the examination was "pretty much average for what it has been 
over the years."

On clinical evaluation it was noted that the Veteran's gait 
appeared normal at first, but on close examination, he was found 
to have a very mild antalgic gait, favoring the right.  The 
examiner noted that she had evaluated the veteran in November 
2005 for his ankle, and a review of that report showed the 
veteran had a normal gait at that time.  The diagnosis was lumbar 
strain, and the examiner noted that for the right ankle disorder 
to have caused a low back disorder, one would have to expect a 
fairly significantly altered gait, and for quite a long time.  
The examiner then noted that this was "not the history" as 
reported by the veteran, and was not what was found on the two 
examinations (in 2005 and 2007).  The examiner opined that it is 
"less likely as not (not at least as likely as not), less than 50 
percent probability, that [the Veteran's] current lumbar strain 
was caused by, or a result of his right ankle disability."

A November 2007 magnetic resonance imaging (MRI) scan of the 
Veteran's spine showed degenerative disc changes with central 
disc bulges at L4-L5 and L5-S1.

A private medical record dated in January 2008 by D.W.S., MD, 
reflects that he examined the Veteran for complaints of low back 
pain, and reviewed a November 2007 MRI scan.  He noted that the 
Veteran reported that he had low back pain which began during 
military service in 1998 during a parachuting accident which 
caused significant foot fractures.  The Veteran reported that he 
had an altered gait and back pain since that time.  Dr. S. 
diagnosed low back pain primarily muscular in nature possibly 
from overloading of the facets.  There was a little bit of facet 
arthrosis at L4-5 with some possible posterior facet joint cysts.  
He stated,

As to causality of his back pain.  Again, disk degeneration 
is common.  It is usually genetic.  It is impossible to say 
whether that was caused by an injury or not unless there 
was an MRI right before the accident and then right after.  
However, his altered gait could give him some muscular back 
pain.  An altered gait puts a lot of strain on the back and 
could definitely aggravate the back and cause it to be 
painful.  I think this is [the] likely situation here.

A September 2009 VA orthopedic note reflects an addendum stating 
that the Veteran's lower extremity pain/altered mechanics may be 
contributing to his low back pain.  A November 2009 orthopedic 
note reflects that the Veteran had a slow but normal gait, 
wearing regular shoes.

At a March 2010 VA spine examination, the examiner noted that he 
had reviewed the claims file, and he thoroughly discussed several 
pertinent medical records in the examination report.  He stated 
that the September 2009 statement, listed above, was by no means 
a causation statement, but could also be interpreted as in the 
realm of possibility, since the author did not provide any 
rationale for the statement.  He indicated that the Veteran 
currently reported episodes of back pain, not chronic underlying 
pain.  On examination, the Veteran had a very mild antalgic gait 
through his right foot.  It was noticeable but by no means 
moderate or severe.  The examiner stated that he walked for 100 
feet with the Veteran and also watched him walk an additional 40 
feet after that.  The Veteran's gait did not degenerate during 
his walk.  The diagnosis was chronic intermittent lumbar strain, 
with mild degenerative disc disease at L4-5.  

The VA examiner opined that the Veteran simply does not have a 
severe gait disturbance, and that one would not expect a 
development of degenerative disc disease this early for such a 
mild gait abnormality that this veteran has.  He noted that the 
Veteran's gait had been assessed as normal in 2001, 2005, and 
2007.  He concluded that based on the above, the Veteran's lumbar 
strain was not at least as likely as not related to his altered 
gait, although he agreed that over time a gait could contribute 
to low back pain.  He also acknowledged Dr. S.'s report but 
observed that it was Dr. S.'s inaccurate understanding that the 
Veteran injured his back in 1998, while the back pain in fact 
developed later.  He also opined that a back disability was not 
related to service.  He concluded that the Veteran's lumbar 
strain and degenerative disc disease were not at least as likely 
as not related to the right ankle fracture and altered gait.

A March 2010 VA physical therapy note reflects that a physical 
therapist opined that the Veteran's low back pain was likely 
exacerbated by gait deviations secondary to right ankle pain.  On 
VA examination in May 2010 he had a mild to moderate limp 
favoring the right, and on VA examination in June 2010 he had a 
normal gait.

The Veteran essentially contends that his low back problems are 
related to gait impairment caused by his service-connected right 
ankle disability.  The record reflects that he severely injured 
his right ankle in service during a skydiving accident, and that 
by November 1999 rating decision, service connection was granted 
for status post-operative fracture, right ankle, with residual 
pain.  VA and private treatment records show that the Veteran has 
a current low back disability.  

As discussed above, the evidence contains several opinions as to 
whether or not the current back disability is related to the 
service-connected right ankle disability.  In evaluating the 
evidence in any given appeal, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others. Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 30 (1999).

Evidence weighing in favor of the claim includes the January 2008 
private medical opinion by Dr. S. who opined that although the 
Veteran's degenerative disc disease was not likely related to his 
ankle disability, his altered gait could give him some muscular 
back pain.  He noted that an altered gait puts a lot of strain on 
the back and could definitely aggravate the back and cause it to 
be painful.  He felt that this was likely.  As noted by the March 
2010 VA examiner, Dr. S. only saw the Veteran on a single 
occasion and was under the mistaken impression that the Veteran 
had injured his back in 1998 and had an abnormal gait since that 
time.  The vast majority of the medical evidence demonstrates 
that the Veteran did not complain of back pain until 2001, and 
did not have a significant limp until quite recently.  Thus, 
although this medical opinion is competent, it is not credible, 
as it is based on an inaccurate factual premise.  Moreover, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion 
that "it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus).

Evidence weighing against the claim includes the fact that 
multiple medical records indicate that the Veteran has had either 
a normal gait or only a slight limp on the right side throughout 
most of the appeal period.  VA examiners in July 2007 and March 
2010 both reviewed the Veteran's extensive post-service medical 
records and concluded that the Veteran's current back disability 
was not caused or aggravated by the service-connected right ankle 
disability.  In addition, the VA examiners clearly explained the 
rationale supporting the opinions.  The Board finds that these 
opinions are competent (as they were given by medical 
professionals), credible (as they are based on a review of the 
Veteran's claims file and medical records), and highly probative.

Full consideration has been given to the Veteran's own assertions 
that he has a low back disability related to his service-
connected right ankle disability.  However, the veteran is a 
layperson, and, as such, he has no competence to render a medical 
opinion on diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, supra. It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. Jandreau, supra; Buchanan, supra.  Here, the Veteran 
is certainly competent to report his gait problems as well as his 
low back symptoms.  However, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether his low back problems are related to his gait impairment 
due to his right ankle disability, in the absence of specialized 
training.  The Veteran has not established any specialized 
training for such qualifications.

The Board also finds that the Veteran's low back disability was 
not incurred in service, based on a review of service treatment 
records which show no complaint, report, or finding of low back 
problems, and the fact that he first experienced an episode of 
low back pain in 2001, over two years after his discharge from 
service.  Indeed, the Veteran has not claimed that his low back 
problems had an onset in service.  Thus, service connection is 
not warranted on a direct basis.  38 C.F.R. § 3.303.

The Board finds that the preponderance of the evidence is against 
a finding that the current back disability is due to or 
aggravated by the service-connected right ankle disability.  The 
Board concludes that service connection is not warranted for a 
back disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for a back disability must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, including as secondary 
to a right ankle disability, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for entitlement to a TDIU rating.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(b).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  The Veteran's combined service-connected 
disability rating is 60 percent.

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has undergone multiple VA examinations to 
evaluate his service-connected disabilities, a VA medical opinion 
has not yet been obtained as to whether or not his service-
connected disabilities in combination render him unemployable.

In light of the above, the Board finds that the Veteran's claim 
for a TDIU rating must be remanded for a VA examination.  VA may 
not reject the Veteran's TDIU claim without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  This may include an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service- connected disabilities have on his ability to 
work.  Friscia, 7 Vet. App. at 297.

The examinations noted above are insufficient upon which to make 
an appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the Board determines that the 
medical evidence of record is insufficient or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion or ordering a medical examination).

In view of the Veteran's contentions that his service-connected 
disabilities together prevent him from maintaining employment, 
the Board finds that the case should be returned for an addendum 
opinion that addresses the impact of the Veteran's right ankle 
disability, major depressive disorder, and hypogonadism  together 
on his employability.

Moreover, the Veteran is in receipt of a combined disability 
evaluation of 60 percent and, therefore, does not meet the 
minimum schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).  
Consideration of an award of TDIU must take into account whether 
TDIU is warranted on an extraschedular basis.  The Board does not 
have the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v Principi, 15 
Vet. App. 1 (2001).  Given the evidence of record and the 
provisions of 38 C.F.R. § 4.16(b), the Board finds that the 
AMC/RO should consider whether the Veteran's claim should be 
submitted to the Director of Compensation and Pension for a 
determination as to whether a TDIU should be awarded on an extra-
schedular basis.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Finally, the Board notes that some of the VA medical records 
reflect that the Veteran has sought vocational rehabilitation 
through VA, and such records are not on file and must be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for service-connected disabilities since June 
2010.  After securing any necessary releases, 
obtain any records which are not duplicates 
of those in the claims file.

2. The RO/AMC should attempt to obtain any VA 
vocational rehabilitation folder pertaining 
to the Veteran, and associate it with the 
claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA medical examination to address the 
effects of his service- connected 
disabilities on his capacity to obtain and 
hold employment.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran's service-connected 
disabilities are a right ankle disability, 
major depressive disorder, and hypogonadism .

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable to 
obtain or retain employment due only to his 
service-connected disabilities, specifically 
a right ankle disability, major depressive 
disorder, and hypogonadism, consistent with 
his education and occupational experience, 
irrespective of age and any non-service-
connected disorders.

The examiner should explain the reasons for 
the conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


